DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/GB2018/052877 filed 10/9/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 1716599.4 filed 10/10/2017, which papers have been placed of record in the file.  
Claims 1-8, 10-15 are pending. 


Specification

The disclosure is objected to because of the following informalities: The specification recites “plasticiser” throughout, and it appears Applicant intended to recite “plasticizer”.   
Appropriate correction is required.


Claim Objections

Claims 7, 15 are objected to because of the following informalities:  
Claims 7, 15 recite “plasticiser” and it appears Applicant intended to recite “plasticizer”.   
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO (94/11455).
	Regarding claims 1, 2, 5-6: Trahan is directed to a method of sealing a penetration in a structure, the method comprising applying a sealant composition around the service penetration on an exterior surface of the structure, wherein the penetration sealant composition comprises:
	17.544 wt% filler of Dolomite, 
	30.175 wt% of a silicone polymer of divinylpolydimetholsiloxane 
	31.228 wt% aluminium hydroxide flame retardant. See Example 1. 
	Regarding claims 8, 10, 13-14: Trahan is directed to a penetration sealant composition comprising:
	17.544 wt% filler of Dolomite, 
	30.175 wt% of a silicone polymer of divinylpolydimetholsiloxane 
	31.228 wt% aluminium hydroxide flame retardant. See Example 1. 


Claims 3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trahan et al (WO 94/11455) as evidenced by Ou et al. (US 2018/0163090). 
	Regarding claims 3, 11: Trahearn discloses the silicone polymer is a silicone gum and has a molecular weight of 250,000 to 550,000. As evidenced by Ou, the weight .  


Claims 4, 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trahan et al (WO 94/11455) as evidenced by Kipke et al. (US 2017/0081573). 
	Regarding claims 4, 12: Trahan discloses the use of a silicone gum (p. 2 Trahearn), although doesn’t mention the dynamic viscosity. 
	Kipke defines a silicone gum as having a dynamic viscosity of silicone gums as having a dynamic viscosity of over 10,000,000 mPa.sec ([0041] Kipke). Hence, it is clear the dynamic viscosity of the silicone gum in Trahan has a dynamic viscosity of at least 9,000,000 mPa.s. 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan as applied to claim 1 above, and further in view of Burkhard et al. (CA 2 856 452). 
Regarding claim 7: Trahan mentions plasticizers can be added, although doesn’t
 mention a plasticizer oil. 
	Burkhard is directed to siloxane polymers used in sealants (p. 5 ll. 13-16 Burkhardt). Burkhard teaches the composition can further comprise a processing assistant (equivalent to a plasticizer) that is preferably silicone oil (p. 49 ll. 7-13 Burkhardt). One skilled in the art would have been motivated to have selected silicone oil as the plasticizer of choice since Trahan already mentions a plasticizer can be added, and Burkhard teaches the preferable processing assistant (plasticizer) is silicone oil in silicone sealant compositions. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected silicone oil as the plasticizer of choice since Trahan. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan as applied to claim 1 above, and further in view of Zhong et al. (CN 103571427, cited in IDS filed 4/3/2020). 
A machine translation of Zhong is provided with this office action. 
	Regarding claim 15: Trahan is directed to a method of sealing a penetration in a structure, the method comprising applying a sealant composition around the service penetration on an exterior surface of the structure, wherein the penetration sealant composition comprises:
	17.544 wt% filler of Dolomite, 
	30.175 wt% of a silicone polymer of divinylpolydimetholsiloxane 
	31.228 wt% aluminium hydroxide flame retardant. See Example 1. 
Trahan mentions plasticizers can be added, although doesn’t
 mention a plasticizer oil. 
	Zhong is directed to silicone based sealants comprising a silicone oil softening agent in an amount of 1-15 parts (equivalent to 1-15 wt% plasticizer silicone oil). One skilled in the art would have been motivated to have selected silicone oil as the plasticizer of choice in Trahan, since Trahan already mentions a plasticizer can be added, and Zhong teaches the preferable processing assistant (plasticizer) is silicone oil used in an amount of 1-15 wt%. Therefore, it would have been obvious to one skilled in the art 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764